Case 1:21-cv-00376-MKB-CLP Document 7-4 Filed 02/03/21 Page 1 of 8 PagelD #: 122

AFFIDAVIT OF PROOF OF SERVICE

STATE OF OHIO

HAMILTON COUNTY

I Deputy Junker, Stephen M, being first duly sworn, deposes and says I
received this writ on 12/28/2020 and on 12/29/2020 at 11:00:00 AM I
served the within named Defendant RICHARD LAUER ESQ by
delivering and leaving a true copy of the Summons and Complaint,
personally with RICHARD LAUER at 335 WEST FOURTH ST,
Hamilton County, Ohio

At the same time of service I was duly authorized and acting Deputy
Sheriff of Hamilton County, Ohio and over twenty-one years of age and
not a party to this action

JIM NEIL, SHERIFF
HAMILTON COUNTY, OHIO

Junker, fhe

Deputy Sheriff
Hamilton County, Ohio

___ Sworn to and subscribed_in my presence this day Wednesday, Dec 30 2020

BRIANNA BERNIUS
Notary Public, State of Ohio
My Commission Expires
April 6, 2024

 
Case 1:21-cv-00376-MKB-CLP Document 7-4 Filed 02/03/21 Page 2 of 8 PagelD #: 123

Out of State Service
Hamilton County Sheriff's Department

 

Wednesday, December 30, 2020

 

 

CASE# Received On Type of Paper Return Date
N/A 12/28/2020 Summons and 1/18/2021
Complaint

Service On

RICHARD LAUER ESQ

Address

335 WEST FOURTH ST

Received Fro State Case Caption

KINGS NEW YORK JERUSALEM NY ENTERPRISES LLC VS
HUBER ERECTORS & HOISTING LLC

Date Serv Time Deputy Type of Service Person Served

12/29/2020 11:00 Junker, Stephen Personal RICHARD LAUER

M
Sheriff Fees Mileage: Total: Date Paid Check No. Date Returned
$10.00 $5.00 $15.00 12/30/2020

Officer's Remarks

Wednesday, December 30, 2020 Page | of |
Case 1:21-cv-00376-MKB-CLP Document 7-4 Filed 02/03/21 Page 3 of 8 PagelD #: 124

AFFIDAVIT OF PROOF OF SERVICE

STATE OF OHIO

HAMILTON COUNTY

I received this writ on the day of 12/28/2020 and have been unable to
locate the Defendant KAKEL MAINTENANCE & CONSTRUCTION in
my county for the following reasons: Left notice on 12/29/2020 and
1/4/2021

At the same time of service I was duly authorized and acting Deputy
Sheriff of Hamilton County, Ohio and over twenty-one years of age and
not a party to this action

JIM NEIL, SHERIFF
HAMILTON COUNTY, OHIO

ACES A CLE

Mc imothy W
Deputy Sheriff
Hamilton County, Ohio

- to and subscribed4n my presence this day Tuesday, Jan 5 2021

oe * Public, State of oa

 
 
 

ZpXrcreesrt >
SANZ ’"/ BRIANNA BERNIUS
ee am ie] Notary Public, State of Ohio
My Commission Expires
April 6, 2024
Case 1:21-cv-00376-MKB-CLP Document 7-4 Filed 02/03/21 Page 4 of 8 PagelD #: 125

Out of State Service
Hamilton County Sheriff's Department

 

 

 

 

 

Tuesday, January 5, 2021

CASE# Received On Type of Paper Return Date

N/A 12/28/2020 Summons and 1/18/2021

Complaint

Service On

KAKEL MAINTENANCE & CONSTRUCTION

Address

1581 GOODMAN AVE

Received Fro State Case Caption

KINGS NEW YORK = JERUSALEM NY ENTERPRISES LLC VS

HUBER ERECTORS & HOISTING LLC

Date Serv Time Deputy Type of Service Person Served
McCalla, Service Unable
Timothy W

Sheriff Fees Mileage: Total: Date Paid Check No. Date Returned

$10.00 $43.00 $53.00 1/5/2021

Officer's Remarks
Left notice on 12/29/2020 and 1/4/2021

Tuesday, January 5, 2021 Page | of |
a

C

Case 1:21-cv-00376-MKB-CLP Document 7-4 Filed 02/03/21 Page 5 of 8 PagelD #: 126

AFFIDAVIT OF PROOF OF SERVICE

STATE OF OHIO

HAMILTON COUNTY

I received this writ on the day of 12/28/2020 and have been unable to
locate the Defendant HUBER ERECTORS AND HOISTING LLC in my
county for the following reasons: Left notice on 12/29/2020 and
1/4/2021

At the same time of service I was duly authorized and acting Deputy
Sheriff of Hamilton County, Ohio and over twenty-one years of age and
not a party to this action

JIM NEIL, SHERIFF
HAMILTON COUNTY, OHIO

AA (G00) —
Mc@afla. imothy W
Deputy Sheriff

Hamilton County, Ohio

—_

—_—

fy Public, State of Ohio

_ Sworn to and subscribed in my-presence this day Tuesday, Jan 5 2021

    

BRIANNA BERNIUS
Notary Public, State of Ohio
My Commission Expires

April 6, 2024

 
Case 1:21-cv-00376-MKB-CLP Document 7-4 Filed 02/03/21 Page 6 of 8 PagelD #: 127

Out of State Service
Hamilton County Sheriff's Department

Tuesday, January 5, 2021

 

 

CASE# Received On Type of Paper Return Date
N/A 12/28/2020 Summons and 1/18/2021
Complaint

Service On

HUBER ERECTORS AND HOISTING LLC

Address

1581 GOODMAN AVE

Received Fro State Case Caption

KINGS NEW YORK = JERUSALEM NY ENTERPRISES LLC VS

HUBER ERECTORS & HOISTING LLC

Date Serv Time Deputy Type of Service Person Served
McCalla, Service Unable
Timothy W

Sheriff Fees Mileage: Total: Date Paid Check No. Date Returned

$10.00 $43.00 $53.00 1/5/2021

Officer's Remarks

Left notice on 12/29/2020 and 1/4/2021

Tuesday, January 5, 2021 Page | of |
Case 1:21-cv-00376-MKB-CLP Document 7-4 Filed 02/03/21 Page 7 of 8 PagelD #: 128

AFFIDAVIT OF PROOF OF SERVICE

STATE OF OHIO

HAMILTON COUNTY

I Deputy Junker, Stephen M, being first duly sworn, deposes and says I
received this writ on 12/28/2020 and on 12/29/2020 at 11:00:00 AM I
served the within named Defendant LAUERLAW LLC by delivering and
leaving a true copy of the Summons and Complaint, personally with
RICHARD LAUER at 335 WEST FOURTH ST, Hamilton County, Ohio

At the same time of service I was duly authorized and acting Deputy
Sheriff of Hamilton County, Ohio and over twenty-one years of age and
not a party to this action

JIM NEIL, SHERIFF
HAMILTON COUNTY, OHIO

in
Junker, Stephen M
Deputy Sheriff

Hamilton County, Ohio

____Sworn to and subscribed-in my presence this day Wednesday, Dec 30 2020
( )

oc

—T_ 2 rumins, fe | Dare DD

Notary Public, State of Ohio

 

 
Case 1:21-cv-00376-MKB-CLP Document 7-4 Filed 02/03/21 Page 8 of 8 PagelD #: 129

Out of State Service
Hamilton County Sheriff's Department

Wednesday, December 30, 2020

 

 

 

 

 

CASE# Received On Type of Paper Return Date
N/A 12/28/2020 Summons and 1/18/2021
Complaint

Service On

LAUERLAW LLC

Address

335 WEST FOURTH ST

Received Fro State Case Caption

KINGS NEW YORK JERUSALEM NY ENTERPRISES LLC VS
HUBER ERECTORS & HOISTING LLC

Date Serv Time Deputy Type of Service Person Served

12/29/2020 11:00 Junker, Stephen Personal RICHARD LAUER

M
Sheriff Fees Mileage: Total: Date Paid Check No. Date Returned
$10.00 $5.00 $15.00 12/30/2020

Officer's Remarks

Wednesday, December 30, 2020 Page | of |
